United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 10-5014                                                     September Term 2011
                                                                        1:04-cv-02009-ESH-JMF
                                                         Filed On: September 13, 2011
Wilfred Samuel Rattigan,

             Appellee

      v.

Eric H. Holder, Jr., Attorney General, United
States Department of Justice,

             Appellant


      BEFORE:       Sentelle, Chief Judge, and Ginsburg, Henderson, Rogers, Tatel,
                    Garland, Brown, Griffith, and Kavanaugh, Circuit Judges


                                         ORDER

       Upon consideration of the petition for rehearing en banc and the response
thereto, and order setting this matter for panel rehearing, it is

       ORDERED that the petition be dismissed as moot. A new period for petitioning
for en banc review will begin to run following entry of a new panel judgment.

                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Michael C. McGrail
                                                             Deputy Clerk